Case 19-74385-SCS        Doc 15    Filed 01/13/20 Entered 01/13/20 15:41:23            Desc Main
                                   Document     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division


In re: JOSEPH CAREY HODSDEN                                Case No. 19-74385
                                                     Chapter 7
                      Debtor.


NEWREZ LLC D/B/A SHELLPOINT
MORTGAGE SERVICING,

               Movant,
v.

JOSEPH CAREY HODSDEN,

               Debtor,

AND

THOMAS B. DICKENSON,
           Trustee,
                              Defendants


            RESPONSE TO MOTION FOR RELIEF FROM AUTOMATIC STAY

       COMES NOW Joseph Carey Hodsden (the “Debtor”), by counsel, and in response to the

Motion for Relief from Automatic Stay filed by the Plaintiff, states as follows:

       1.      There are no allegations in paragraph 1, and therefore no response is required.

       2.      The Debtor admits that estimated payoff looks accurate but the Debtor reserves

               the right to challenge the payoff amount. The Debtor admits that Exhibit B is a

               true copy of a note signed by the Debtor. The Debtor admits that the Note is

Karen M. Crowley, VSB No. 35881
Crowley, Liberatore P.C.
Town Point Center, Suite 604
150 Boush Street
Norfolk, VA 23510
Telephone – (757) 333-4500
Counsel for the Debtor
Case 19-74385-SCS         Doc 15     Filed 01/13/20 Entered 01/13/20 15:41:23           Desc Main
                                     Document     Page 2 of 3


               secured by the deed of trust attached as Exhibit C. The Debtor denies the

               remaining allegations to the extent they are inconsistent with the terms of the

               Note and Deed of Trust.

       3.      The Debtor is without sufficient information to admit or deny whether Newrez is

               the servicer.

       4.      Admitted.

       5.      Admitted.

       6.      Admitted.

       7.      Denied. The Debtor has received several offers for the purchase of the Property

               and the Debtor is in the process of presenting a loan modification so that he has

               sufficient time to complete a sale of the Property. In addition, the Debtor is

               keeping the Chapter 7 advised as to the options for the sale of the Property and

               understands the Chapter 7 Trustee is in the process of evaluating whether to sell

               the Property for the benefit of the Estate.

               WHEREFORE, the Debtor asks the Court to deny the relief sought by the Plaintiff

       and grant him such other relief as is just.

Dated: January 13, 2020                               JOSEPH CAREY HODSDEN

                                                      By:    /s/ Karen M. Crowley
                                                             Of Counsel

Karen M. Crowley, VSB No. 35881
Crowley, Liberatore P.C.
Town Point Center, Suite 604
150 Boush Street
Norfolk, VA 23510
Telephone – (757) 333-4500
Counsel for the Debtor
Case 19-74385-SCS        Doc 15    Filed 01/13/20 Entered 01/13/20 15:41:23            Desc Main
                                   Document     Page 3 of 3


                                CERTIFICATE OF SERVICE

        I hereby certify that on January 13, 2020, a true copy of the foregoing Response was filed
electronically which caused service upon the Chapter 7 Trustee and also served via first class
mail, postage prepaid upon:

                              Sara A. John, Esq.
                              M. Richard Epps, P.C.
                              605 Lynnhaven Parkway
                              Virginia Beach, VA 23452


                                                                    /s/ Karen M. Crowley
